Citation Nr: 0115147	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-22 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from March 1971 to March 1973.  
The veteran died on July [redacted], 2000. The appellant is his 
widow.

This appeal arises from an August 2000 rating decision in 
which the RO denied the benefit sought on appeal.  The 
appellant timely appealed the determination to the Board of 
Veterans' Appeals (Board).

At her request, the appellant was scheduled to attend an RO 
hearing in December 2000.  However, the appellant failed to 
report to the hearing, and she did not reschedule the 
hearing.  Hence, her hearing request is deemed withdrawn.


REMAND

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant and her representative contend, in essence, 
that service connection should be granted for the cause of 
the veteran's death.  The appellant has asserted that the 
veteran's death was due to cancer of the lungs as a result of 
exposure to Agent Orange during his service in Vietnam.  

As noted above, the veteran died on July [redacted], 2000.  The cause 
of death is listed on the death certificate as metastatic 
gastric cancer.  At the time of his death, the 
veteran had no service connected disabilities.

Evidence received by the RO in support of the appellant's 
claim includes a private operative record dated in June 1999 
which shows that the veteran underwent cardiothoracic surgery 
for esophageal cancer.  A May 2000 treatment record John 
Polenta, M.D., with Armstrong County Memorial Hospital, 
indicates that the veteran's esophageal cancer had spread and 
metastasized to his liver and to his lungs.  A June 2000 
progress note from the Richard G. Laube Cancer Center notes 
that the veteran had metastatic gastric carcinoma to the lung 
and liver.  However, none of these records includes a medical 
opinion addressing the relationship, if any, between the 
cause of the veteran's death and his active military service.  
On this basis, the RO denied the claim as not well grounded.

The Board notes, however, that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is now applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

The Board acknowledges that with the exception of some rather 
vague references to Agent Orange exposure, neither the 
appellant nor her representative has clearly articulated the 
basis for death claim.  That notwithstanding, the Board finds 
that, in view of the duties imposed by the Veterans Claims 
Assistance Act, the RO should afford the appellant and her 
representative the opportunity to present further argument 
and evidence in support of her claim.  If medical evidence 
sufficient to adjudicate the claim is not received, the RO 
should forward the claims file to an appropriate physician at 
a VA medical facility to obtain a medical opinion as to 
whether a disability of service origin either caused the 
veteran's death or substantially or materially contributed to 
cause the veteran's death.  

The RO should ensure that the record is complete, the RO 
should obtain and associate with the record all of the 
veteran's service medical records (none of which are 
currently included in the record), and his terminal hospital 
records and the autopsy report, if any.  The RO should also 
obtain all outstanding medical records from any VA facility 
at which the veteran was treated during his lifetime.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain all 
pertinent records from any other source(s) or facility(ies) 
identified by the appellant, as well as undertake any other 
development and/or notification action deemed warranted by 
the Act.  

Accordingly, The case is REMANDED to the RO for the following 
action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
obtain all service medical records for 
the veteran.  The RO should clearly 
document in the claims file all requests 
for such evidence and the responses 
received.  The RO must attempt to obtain 
such records until either the records are 
received or it is documented that the 
records do not exist or that further 
efforts to obtain them would be futile.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records, to specifically include 
the veteran's terminal hospital records, 
the autopsy report (if any); and 
pertinent medical records from all 
pertinent VA medical facilities.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the appellant and her representative 
should be duly notified.  The appellant 
and her representative should also be 
given an opportunity to present any other 
argument and/or evidence concerning the 
nature of the alleged relationship 
between the veteran's death and his 
active military service.  

2.  If none of the evidence received 
includes competent medical evidence of a 
relationship between the veteran's death 
and his active military service, the RO 
should forward the claims file to an 
appropriate VA physician.  After review 
of the veteran's claims file, and 
consideration of sound medical 
principles, the RO physician should offer 
an opinion as to whether a disability of 
service origin as least as likely as not 
caused or substantially or materially 
contributed to cause the veteran's death.  
The complete rationale for the opinion 
expressed should be set forth in a 
typewritten report.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
appellant's cause of death claim in light 
of all pertinent evidence and legal 
authority, to specifically include that 
cited to herein.  The RO must provide 
full reasons and bases for its 
determinations.

6.  If the claim on appeal continue to be 
denied, the appellant and her 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




